Citation Nr: 0905263	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1963 to September 1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which, in part, denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  

This case was remanded by the Board in May 2008 for 
additional evidentiary development.  In June 2008, the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
Veteran's claims.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  

Issue not on appeal

In the above-referenced April 2006 rating decision, service 
connection was denied for diabetes mellitus.  The Veteran 
filed a timely notice of disagreement with that denial.  A 
statement of the case (SOC) was issued in June 2008; however, 
the Veteran failed to perfect an appeal of this issue with 
the timely submission of his substantive appeal.  See 
38 C.F.R. § 20.302 (2008); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  
 
The Board's May 2008 remand requested that a VA examination 
and medical nexus opinion be obtained as to the nature and 
etiology of the Veteran's bilateral hearing loss and 
tinnitus.  The examiner was asked to determine whether 

(1) bilateral hearing loss and tinnitus currently 
exist and 
(2) whether there is any relationship between any 
currently identified bilateral hearing loss and 
tinnitus and the Veteran's military service, with 
specific consideration of the Veteran's claim of 
acoustic trauma sustained therein.

Although a VA audiological examination was completed in June 
2008 in response to the Board's remand, the report of such 
examination did not answer these questions posed by the 
Board.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss and tinnitus but did not render a 
medical nexus opinion, instead noting that the "results 
were invalid and cannot be used for rating purposes."  

Because the opinion of the January 2008 VA examiner is not 
probative regarding the relationship between the Veteran's 
hearing problems and service, an additional audiological 
examination and medical opinion addressing these questions 
are needed.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran 
for a VA audiological examination to 
determine the existence and etiology 
of any current bilateral hearing loss 
and tinnitus.  A copy of this REMAND 
should be provided to the examiner.  
If any lack of effort or exaggeration 
of symptoms is identified during 
audiological testing, the examiner 
should specifically note such in the 
examination report.  The examiner 
should review the Veteran's claims 
folder and render an opinion as to (1) 
whether bilateral hearing loss and 
tinnitus currently exist and (2) 
whether there is any relationship 
between any currently identified 
bilateral hearing loss and tinnitus 
and the Veteran's military service, 
with specific consideration of the 
Veteran's report of acoustic trauma 
sustained therein.  A copy of the 
examination report should be 
associated with the Veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  
If the benefits sought on appeal 
remain denied, in whole or in part, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




